People v Rickertt (2020 NY Slip Op 01467)





People v Rickertt


2020 NY Slip Op 01467


Decided on March 3, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 3, 2020

Renwick, J.P., Gische, Kern, Singh, JJ.


11173 825/15

[*1] The People of the State of New York, Respondent,
vTashauna Rickertt, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Lorraine Maddalo of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Michael D. Tarbutton of counsel), for respondent.

Judgment, Supreme Court, New York County (Thomas A. Farber, J. at plea; Michael J. Obus, J. at sentencing), rendered September 22, 2015, convicting defendant of burglary in the third degree, and sentencing her to a term of 30 days, with five years' probation, unanimously affirmed.
Defendant made a valid waiver of her right to appeal (see People v Thomas,  NY3d , 2019 NY Slip Op 08545 [2019]; People v Bryant, 28 NY3d 1094 [2016]), which forecloses review of her excessive sentence claim and her challenge to her order of protection (People v Gonzalez, 178 AD3d 440 [1st Dept 2019]).
Regardless of whether defendant validly waived her right to appeal, we perceive no basis for reducing the sentence. Her claim that the order of protection imposed at sentencing was procedurally defective requires preservation (see People v Nieves, 2 NY3d 310, 315-317 [2004]), and we decline to review this unpreserved claim in the interest of justice. The fact that the alleged errors involved procedures mandated by a statute does not exempt these claims from preservation requirements (see e.g. People v Agramonte, 87 NY2d 765, 770 [1996]). As an alternative holding, we find that the record sufficiently reflected the reasons for the imposition of the order of protection and that its term was also duly noted (see People v Gonzalez, 178 AD3d 440 [1st Dept 2019]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 3, 2020
CLERK